Citation Nr: 0203712	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a disability 
characterized by numbness of the upper extremities.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1989 to August 1994 
with 17 years, 6 months, and 23 days of prior active service 
and 4 months and 25 days of prior inactive service.  He has 
indicated continuous service from April 1971 to August 1994.  
This seems consistent with the record, including the service 
medical records on file.  As the verification of the exact 
periods of service would have no bearing on the outcome of 
this case, the Board will proceed with the consideration of 
this appeal.

This appeal arises from the May 1999 rating decision from the 
Department of Veterans Affairs (VA) Baltimore, Maryland 
Regional Office (RO) that denied the veteran's claim for 
service connection for numbness of the upper extremities.  

There are other issues undergoing development and 
consideration at the RO.  The only issue for which there is a 
perfected appeal is the one listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for disability characterized by numbness 
of the upper extremities has been obtained by the RO.

2.  The evidence does not show that a disability 
characterized by numbness of the upper extremities to include 
carpal tunnel syndrome is related to the veteran's service.  
A disability characterized by numbness of the upper 
extremities or carpal tunnel syndrome was not shown in 
service.  The first evidence of any disability related to 
complaint of numbness of the upper extremities was not until 
at least 5 years after service.


CONCLUSION OF LAW

A disability characterized by numbness of the upper 
extremities was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On service examinations in April 1971, February 1973, March 
1975, March 1984, and April 1989, no history related to 
numbness of the upper extremities was reported.  On 
examination, the veteran's upper extremities were clinically 
evaluated as normal.  In April 1989, the veteran reported 
that he broke his right wrist in the 1950s and again in 1973, 
it was not considered disabling.  There were no complaints 
referable to the right wrist.  On a separation examination 
history report in May 1994, the veteran reported he was in 
good health.  He reported that his knees and fingers would 
swell and ache and he had occasional "shakes" of the hands 
when doing delicate tasks; these were not considered 
disabling.  On examination, the veteran's upper extremities 
were clinically evaluated as normal.

In February 1999, the veteran filed a claim, in part, for 
service connection for unexplainable numbness of the upper 
extremities.  He reported no treatment since separation from 
service.  

On a VA examination in March 1999, the veteran reported 
numbness in both hands, especially when he flexed and bent 
his elbows and did not use either for awhile.  He easily got 
fatigue in the hands and he had this since 1992.  According 
to him, it was not serious and did not interfere with his 
daily activities.  It usually improved with stretching the 
arms and exercising the fingers.  He stated the numbness was 
possibly due to low circulation due to position of the 
elbows.  On examination, the veteran stated that when he bent 
his elbows, and kept them in that position for a period of 
time, he developed a tingling sensation and numbness in the 
fingers.  The radial ulnar pulses were palpable.  The digital 
pulses were also audible with Doppler.  Capillary circulation 
was very good in all the fingers.  The Tinel's test was well 
as Phalen's test for carpal tunnel syndrome both were 
negative.  The sensories in all fingers to pinprick and touch 
were equal bilaterally and normal.  No evidence of carpal 
tunnel syndrome was noted.  He was able to reach the medial 
palm with the tip of fingers.  Squeezing force was also 
bilaterally equal and good.  The diagnosis was history of 
numbness in both hands with elbow in flexion position; likely 
due to temporary ischemia.  The current examination was 
normal.  

VA treatment records show that in May 2000, the veteran was 
seen with complaints of tingling in the hands that was 
sometimes painful.  He did not have it in the neck.  The 
assessment was rule out disc disease.  In August 2000 it was 
noted that the veteran had complained of numbness in both 
hands and the MRI of the cervical spine was negative.  On 
examination, there was positive Tinel's sign bilaterally.  
The assessment was bilateral carpal tunnel syndrome.  In 
September 2000, the veteran reported the same symptoms in his 
hands.  In December 2000, the veteran reported for results of 
nerve conduction velocity studies.  The assessment was right 
carpal tunnel.  In March 2001, the veteran reported that he 
continued to have tingling in the right hand.  On 
examination, there was positive Tinel's right and left wrist.  
The assessment was carpal tunnel.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for disability characterized 
by numbness of the upper extremities.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, an examination has been provided, and 
there has been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case with 
supplement thereto, has been notified as to evidence and 
information necessary to substantiate the claim.  As part of 
this, while the veteran's claim was originally denied as not 
well grounded in May 1999, the veteran's claim was 
readjudicated on the merits in May 2001.  There is no 
evidence that there are additional records that could be 
obtained, nor is there evidence that a claim would be 
substantiated by the administration of another examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Review of the record in this case fails to show any 
relationship between the veteran's current complaints of 
numbness of the upper extremities, currently diagnosed as 
carpal tunnel syndrome and his service.  The service medical 
records show a complaint of aching fingers and shaking hands 
when performing delicate tasks at separation examination in 
May 1994, which were not considered disabling and while the 
complaints were related to the hands they are different than 
the current complaints of numbness and tingling of the upper 
extremities.  On clinical evaluation, all extremities were 
found to be normal.  There was no diagnosis of a chronic 
disability related to the upper extremities in service or on 
separation examination.  

The first evidence of a diagnosis of a disability related to 
complaints of numbness in the upper extremities is on VA 
treatment records beginning in May 2000, when the veteran was 
diagnosed with carpal tunnel syndrome.  While the veteran 
complained of numbness and fatigue of the hands on VA 
examination in March 1999, there was no diagnosis of a 
chronic disability, only rather that there was a history of 
symptoms related to holding the elbow in flexion position.  
Temporary ischemia was noted.  On examination, it was noted 
that capillary circulation was good to the fingers.  

The veteran's current complaint of numbness of the upper 
extremities has been currently diagnosed as carpal tunnel 
syndrome.  The findings of ischemia were not continued.  The 
first competent medical evidence of treatment for this 
disability is at least 1999.  Therefore, there is no 
competent medical evidence demonstrating the current 
disability related to numbness of the upper extremities until 
at least five years after service.  

Finally, while the Board has considered the veteran's 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current 
disability characterized by numbness of the upper 
extremities, diagnosed as carpal tunnel syndrome, and the 
veteran's service as there is no showing of continued medical 
treatment or history of treatment.  There is no showing in 
the competent medical evidence of treatment for a disability 
characterized by numbness of the hands in service.  As such, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a disability 
characterized by numbness of the upper extremities also 
diagnosed as carpal tunnel syndrome and the claim is denied.  


ORDER

Entitlement to service connection for a disability 
characterized by numbness of the upper extremities is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

